Title: From George Washington to Tobias Lear, 8 November 1793
From: Washington, George
To: Lear, Tobias


          
            My dear Sir
            German Town [Pa.] 8th Novr 1793
          
          I arrived at this place at the time appointed—to wit—the 1st inst. but did not receive
            your letter of the 3d until yesterday for want of a regulr Comn with the P. Office and
            this too at a time when as you have well suppos’d I was immerced in the consideration of
            Papers from the different Departments after a seperation from the heads of them almost
            two Mo.
          I have, however, run over your observations on the Potomac Navigation &ca
            &ca—and in a hasty manner, as I went along at the first reading made the notes &
            remarks which are returned with one of the copies. The statement made by you in all other respects accord with my
            ideas of facts as far as a recolln of them will enable me to pronounce; nor can I
            controvert by evidence even those which it would seem that I had queried by my remarks.
            Had I more leizure and especially if I could have had recourse to my papers, I might
            have been more correct in some things but as the 10th is the day appointed for your
            Sailing & that happening to be on a Sunday a chosen day by Sailors for commencing
            thier Nautical movements I did not incline to miss the Post of this day to return your
            observations and to furnish the letters you have asked for.
          It gives me sincere pleasure to hear that Lincoln continues well as I am sure it will
            do the family at Mount Vernon who must remain there until it is known what Congress will
            do; for ’till then I move like a snail with every thing on my back.
          I do not yet know whether I shall get a substitute for William:
            nothing short of excellent qualities & a man of good appearance, would induce me to
            do it. and under my present view of the matter too, who would employ himself otherwise
            than William did—that is as a Butler as well as a Valette for my wa⟨nts⟩ of the latter
            are so trifling that any man (as Willm was) would soon be ruined by idleness who had
            only them to attend to—Having given these ideas—if your time will permit I should be
            glad if you would touch the man upon the strings I have mentioned—probe his character
            deeper—say what his age appearance & Country is—what are his expectations & how
            he should be communicated with, if, upon a thorough investigation of matters you should
            be of opinion he would answer my purposes well for Kennedy is too little acquainted with
            the arrangement of a Table, & too stupid for a Butler, to be continued if I could
            get a better.
          I once more, & I suppose for the last time before you sail, bid you adieu; my best
            wishes wherever you go will accompany you, for with much truth I am Your sincere friend
            & Affecte Servant
          
            Go: Washington
          
        